Citation Nr: 1421819	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  01-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from February 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2001, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is now retired.  In May 2012, the Board sent the Veteran a letter asking him if he wanted another hearing and he did not respond within 30 days.  In June 2013, the Veteran submitted a statement that he wanted a videoconference hearing to discuss his case.  Thereafter, the Board contacted the Veteran's representative to seek clarification as to the Veteran's hearing request.  In a February 2014 statement, the authorized representative of record stated that they were unable to contact the Veteran; however, the representative, on behalf of the Veteran, requested that the Board make a decision based on the evidence of record and the informal hearing presentation dated August 2013.  As a request for a new hearing was not made in the February 2014 statement by the Veteran's representative, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704(e) (2013).  

In an August 2007 Decision, the Board denied a rating in excess of 20 percent for the service-connected residuals of a pleural cavity injury.  In November 2009, the United States Court of Appeals for Veterans Claims vacated and remanded the case to the Board.

The case was subsequently remanded by the Board for additional development in September 2010, August 2012, and June 2013.  For the reasons discussed below, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's respiratory disorder has been manifested by, at worst, a Forced Expiratory Volume (FEV-1) of 80 to 84 of predicted value, a Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 82 percent predicted, and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 99 percent predicted, with no cardiovascular complications. 

2.  There is no evidence of pleurisy, episodes of total spontaneous pneumothorax, heart failure, respiratory failure, or the requirement of outpatient oxygen therapy.

3.  The evidence of record demonstrates that a maximum exercise capacity test is contraindicated as the risk of performing the test would be substantial and would far outweigh the medical benefit to be derived.

4.  A calculated estimate for the maximum exercise capacity test is or record, but does not demonstrate results of 20 ml/kg/min or less.  



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6843 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice requirement in this case was harmless error for the reasons specified below.  See VAOPGCPREC 7-2004. Collectively, VA notice and duty to assist letters in May, September, and November 2006 satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the Veteran of what evidence was needed to establish increased ratings for his respiratory disorder, of what VA would do or had done, what evidence he should provide, informed the appellant that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim, and asked him to provide any information in his possession.   The claim was most recently readjudicated in a July 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that the evidence of record, to include service and post-service medical records, VA examination reports, and lay statements, are adequate for determining whether the criteria for an increased disability rating have been met.  The claims file contains a private medical examination report from the Austin Diagnostic Clinic and VA treatment records up to July 2006.  Further, the Veteran testified before a Veterans Law Judge via video conference in November 2001.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence which might be relevant to the issue on appeal and that VA has satisfied, to the extent possible, the duty to assist.  Further, the Veteran was most recently examined in January 2013 for his respiratory disorder.  For the reasons discussed below, the Board finds the January 2013 VA examination report and medical opinion to be adequate  on the issue of increased rating for residuals of a pleural cavity injury.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In compliance with the Board's June 2013 remand, the Veteran was afforded the opportunity to submit additional evidence in support of his claim, including any additional private medical testing reports.  A review of the claims file, to include the Virtual VA electronic claims file, does not reveal any newly submitted medical testing reports and the Veteran has not identified any new medical evidence.  The Board finds that VA has substantially complied with the Board's April 2006 remand with regard to this appeal.  See Dyment, 13 Vet. App. at 146-47 (remand not required under Stegall where Board's remand instructions were substantially complied with).  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A. 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In a November 2006 letter, the Veteran was provided with notice of the type of evidence necessary to establish an effective date, if an increased rating was granted on appeal. However, since an increased rating is being denied, no effective date will be assigned, so the Board finds that there can be no possibility of any prejudice to the claimant under the holding in Dingess, supra.  The Veteran and his representative have not alleged any prejudice with respect to the timing of the notification, nor has any been shown. 

Accordingly, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.  For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability Rating for Residuals of a Pleural Cavity Injury

As an initial matter, the Board observes that the Veteran's service-connected respiratory disorder was assigned a 20 percent disability rating effective from January 24, 1977.  As this evaluation has been in place for at least 20 years, it is protected from being reduced.  See 38 C.F.R. § 3.951 (2013).

The Veteran contends that a disability rating in excess of 20 percent for his respiratory disorder, a pleural cavity injury secondary to a shell fragment wound, should be assigned to reflect more accurately the severity of his symptomatology. The Veteran testified that he experienced continued left chest pain and shortness of breath.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's pleural cavity injury, secondary to a shell fragment wound, is currently evaluated at a 20 percent level under 38 C.F.R. § 4.97, Diagnostic Code 6843, for "traumatic chest wall defect, pneumothorax, hernia, etc."  Pleural cavity injuries and other disorders under Diagnostic Codes 6840 through 6845 are evaluated under a general rating formula for restrictive lung disease.

Under Diagnostic Code 6843, a 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted. 

A 60 percent rating is warranted where, FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the veteran requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6840.

Note (1) following DC 6843 provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 

Note (2) following DC 6843 provides that following spontaneous episodes of pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months form the first day of the month after hospital discharge. 

Note (3) following DC 6843 provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales of some limitation of excursion of diaphragm or of lower chest expansion shall be rated as least 20 percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

Effective on October 6, 2006, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  38 C.F.R. 
§ 4.96(d)(1)-(7) (2013).

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 
38 C.F.R. § 4.96(d)(7).

In the present case, VA treatment records between January 1997 and July 2006 show that the Veteran continued to complain of chest pains and shortness of breath. His symptoms were of unknown etiology, but were attributed to pleurisy.  In October 1999 and April 2002, the Veteran underwent pulmonary function examinations; however, neither examination reflected DLCO (SB) findings.

In October 1999, the Veteran was examined by R. D., M.D., at the North Austin Medical Center.  He reported pleuritic pains, but no dyspnea.  On examination, he had no symptoms of congestive failure, murmur, gallops, or rubs.  He had no peripheral edema.  Chest X-rays, V/Q scans, electrocardiogram (EKG), and chemistries were all negative.  PFTs showed a diffusion defect with unknown etiology.  PFTs revealed a FEV-1 of 89 to 94 percent of predicted value and a FEV-1/FVC of 81 percent of predicted value.

On VA respiratory examination in April 2002, pulmonary function tests revealed a FEV-1 of 80 to 84 percent of predicted value and a FEV-1/FVC of 71 to 82 percent of predicted value.

In compliance with the Board's April 2006 remand, the Veteran was afforded VA respiratory examinations in December 2006 and January 2007.  PFT results in December 2006 showed that the Veteran's FEV-1 was 95 to 96 percent, FEV-1/FVC was 82 to 83 percent, and DLCO was 99 percent.  The test yielded normal spirometry results with no significant bronchodilator response.  Further, his diffusion was within normal limits.  Upon examination in January 2007, the Veteran's auscultation of the lungs revealed clear fields.  There were no rales, rhonchi, or wheezes.  Further his cardiovascular rate and rhythm were normal with no murmurs, S3, or S4.  Upon review of the Veteran's medical history and test results, the examiner opined that the Veteran had chronic shortness of breath and chest pain with unknown etiology since PFTs were normal.

To determine whether the Veteran suffered from pleurisy, he underwent another VA examination in March 2007.  He reported left anterior chest pain not related to meals, activity, time, or day.  The pain was sharp in nature.  Upon examination, the Veteran's lungs were clear to percussion and auscultation.  His heart was not enlarged to palpation and both heart tones were present in each area.  There were no murmurs, rubs, or gallops.  The VA examiner opined that the Veteran's chest pain was not pleurisy and was more likely neuritis related to chest trauma, aggravated by his anxiety disorder.

Pursuant to the September 2010 Board remand, the Veteran underwent another VA examination in January 2013.  The examiner noted the in-service shrapnel wound resulted in a pneumothorax and also noted that the Veteran complaints of chronic dyspnea with undetermined etiology.  The examiner indicated that the Veteran reported episodic chest pain 3-4 times per year until 5 years ago when he started on medication which alleviated the pain.  A maximum oxygen consumption test was not performed.  The VA examiner indicated that, in her opinion, the risk of performing a V02 Max for the Veteran would be substantial and would far outweigh the medical benefit to be derived.  The examiner stated that this test was therefore contraindicated and would not be ordered.  

The Board finds that the January 2013 VA examination complied with the September 2010 remand directives as the VA examiner provided an explanation for the determination that the maximum oxygen consumption test should not be performed.  The examiner further indicated that a pulmonary function test in December 2006 was the best quality test available and three subsequent attempts to perform pulmonary function testing between 2010 and 2012 were technically inadequate due to the Veteran's inability to perform them and the provided no meaningful data.  While the examiner indicated that the claims file was not reviewed, it was indicated that the VA treatment records were reviewed.  The examiner personally examined the Veteran and thoroughly discussed the history regarding the service-connected disability, include symptoms and a discussion of the pertinent clinical testing results of record.  Therefore, the Board finds that the January 2013 examination substantially complied with the Board September 2010 and August 2012 remand directives and is adequate and probative with regard to the issue on appeal.  

The January 2013 VA examiner indicated that a formula exists which can be used to estimate VO2 Max (the Uth-Sorenson-Overgaard-Pedersen estimation) which is based on maximum and resting heart rates.  Based on this formula, the VA examiner calculated an estimated VO2 Max of 29.4 ml/min/kg for the Veteran.  The VA examiner stated that this is the average range for a 60-65 year old man. 

Upon review of the evidence of record, both lay and medical, the Board finds the symptomatology of the Veteran's respiratory disorder does not warrant a 30 percent rating under Diagnostic Code 6843 because his FEV-1 results were not 56 to 70 percent of predicted, FEV-1/FVC was not 56 to 70 percent and DLCO (SB) was not 56 to 65 percent of predicted value.  Instead, the Veteran's respiratory disorder has been shown to manifest, at worst, a FEV-1 of 80 to 84 of predicted value, a FEV-1/FVC of 71 to 82 percent predicted, and a DLCO of 99 percent predicted.  Also, the Veteran did not have a diagnosis of pleurisy with empyema to warrant him a 100 percent rating under Note (1) of Diagnostic Code 6843.  A higher or separate rating because of a history of complaints of chest pain is not warranted.  A history of symptoms of chest pain are shown and a notation of neuritis was made at the time of the March 2007 VA examination.  DC 6843 provides that involvement of Muscle Group XXI (DC 5321) will not be separately rated.  No clinical findings demonstrate involvement of Muscle Group XXI or any other muscle or nerve condition associated with the service-connected disability and there is no basis for a separate or higher rating.

Further, despite recent attempts to obtain a maximum oxygen consumption test, the Board finds that this test has been found to be contraindicated because the risk of performing the test on the Veteran is outweighed by the medical benefit derived.  See January 2013 VA medical opinion.  In this scenario, because a maximum oxygen consumption test could not be conducted, the Board finds that the most probative evidence of record is based on other criteria, to include the FEV-1/FVC and DLCO test results.  See 38 C.F.R. § 4.96(d)(1).  Further, the calculated estimate for the maximum oxygen consumption test, as rendered by the January 2013 VA examiner was 29.4 ml/min/kg, which also does not warrant a 30 percent rating under Diagnostic Code 6843.  The Board finds that the PFTs of record discussed above, to include the estimate for the maximum oxygen consumption test, do not more nearly approximate a rating in excess of 20 percent under Diagnostic Code 6843.

The Board has also considered the Veteran's statements, to include his most recent September 2013 written submission, which contends that his pulmonary disability warrants a higher rating in excess of 20 percent.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his residuals of a pleural cavity injury; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Moreover, under
38 C.F.R. § 4.96(d)(1), PFTs are specifically requires to evaluate respiratory conditions except under specific conditions which have not been shown in this case.  
Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability is evaluated, are more probative than the Veteran's own assessment of the severity of his disability.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax. In denying additional and higher ratings, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for residuals of a pleural cavity injury.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The criteria of DC 6843 pertaining to traumatic chest wall defect, pneumothorax, hernia, etc. provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the Veteran's service-connected  disorder has been manifested by, at worst, a FEV-1 of 80 to 84 of predicted value, a FEV-1/FVC of 71 to 82 percent predicted, and a DLCO of 99 percent predicted, with no cardiovascular complications.  These results are fully contemplated by the assigned diagnostic criteria.  To the extent that there is a history of complaints of chest pain, this symptom is contemplated under the applicable DC.  In the absence of exceptional factors associated with these disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 20 percent for residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


